            IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF HAWAI‘I


CHAD BARRY BARNES,               Case No. 19-cv-00212-DKW-RT

         Appellant,
                                 Bankr. No. 14-01475
    v.

KRISTIN KIMO HENRY,

         Appellee.



CHAD BARRY BARNES,               Case No. 19-cv-00213-DKW-RT

         Appellant,
                                 Bankr. No. 14-01475
    v.

KRISTIN KIMO HENRY,

         Appellee.



CHAD BARRY BARNES,               Case No. 19-cv-00215-DKW-RT

         Appellant,
                                 Bankr. No. 14-01520
    v.

SEA HAWAII RAFTING, LLC,

         Appellee.
                  ORDER AFFIRMING BANKRUPTCY COURT

       In these consolidated appeals, Appellant Chad Barry Barnes appeals the

orders of the U.S. Bankruptcy Court for the District of Hawai‘i (1) denying

Barnes’ motion to stay discharge and lift protective order and (2) discharging

Appellee Kristin Kimo Henry. 1 Although Barnes was directed to clearly identify

the issues being appealed and provide legal support for the purported errors in the

Bankruptcy Court’s rulings, Barnes does neither. Nonetheless, having reviewed

the arguments that Barnes does make, the Court finds no error in the Bankruptcy

Court’s rulings, and thus, AFFIRMS the same in full, as explained below.

I.     Procedural Background 2

       On April 24, 2019, Barnes filed a notice of appeal, appealing an order of the

Bankruptcy Court denying his motion to stay discharge and lift protective order in

Henry’s bankruptcy proceeding (“the First Henry Bankruptcy Appeal”). On the

same day, Barnes filed a notice of appeal, appealing an order of the Bankruptcy

Court denying the exact same motion filed in the bankruptcy proceeding of Sea

Hawaii Rafting, LLC (SHR and, with Henry, “Appellees”) (“the SHR Bankruptcy


1
  Pursuant to Local Rule 7.1(c), the Court elects to decide these consolidated appeals without a
hearing.
2
  The Court notes that there is a lengthy procedural background to the underlying bankruptcy and
admiralty cases between the parties. While the Court does not recite that history herein, the
Court is cognizant of the history and, to the extent relevant, the same is mentioned in the
“Discussion” section below.
                                                2
Appeal”). Also on the same day, Barnes filed a notice of appeal, appealing the

order of discharge entered in Henry’s bankruptcy proceeding (“the Second Henry

Bankruptcy Appeal” and, with the SHR and First Henry Bankruptcy Appeals, “the

Bankruptcy Appeals”).

         Because the orders being appealed in the Bankruptcy Appeals involve

common questions of law and fact, and because consolidation would produce

savings in time and effort, while causing no inconvenience, delay, or expense, the

Court consolidated the Bankruptcy Appeals. See Dkt. No. 5. In the Court’s order

of consolidation, Barnes was instructed to clearly identify the issue or issues being

appealed, clearly explain how the Bankruptcy Court purportedly erred with respect

to each issue, and provide legal support for the Bankruptcy Court’s purported

error.

         On August 16, 2019, Barnes filed his opening brief. Dkt. No. 10.

Thereafter, Appellees each filed their respective response briefs. Dkt. Nos. 12-13.

On November 5, 2019, Barnes filed an errata reply brief. Dkt. No. 15.3




3
 The Court notes that the deadline to file a reply brief was November 4, 2019. Dkt. No. 9.
However, both Barnes’ errata reply brief and original reply brief were filed on November 5,
2019. Dkt. Nos. 14-15. Nonetheless, the Court elects to consider the errata reply brief as
timely filed. In addition, the Court notes that, in his brief, Henry asserts certain purported
procedural shortcomings with Barnes’ opening brief. See Dkt. No. 12 at 7-9. The Court does
not find any of these matters as justifying striking Barnes’ opening brief in this case, as
suggested by Henry.
                                               3
II.    Legal Standard

       This Court reviews a bankruptcy court’s factual findings for clear error and

its conclusions of law and determinations on mixed questions of law and fact de

novo. In re Salazar, 430 F.3d 992, 994 (9th Cir. 2005); In re Hamada, 291 F.3d

645, 649 (9th Cir. 2002).

III.   Discussion

       Boiled down, these Bankruptcy Appeals essentially concern the Bankruptcy

Court’s decisions to grant Henry a discharge, and to decline to lift a protective

order in Henry’s Chapter 13 bankruptcy proceeding. While it is evident that

Barnes disagrees with these decisions, little reason and virtually no authority is

provided explaining why the Bankruptcy Court erred. This, of course, frustrates

the Court’s task on appeal. Nonetheless, this Court has attempted to perform that

task and, below, explains why none of the arguments Barnes makes are relevant

and/or meritorious.

       In his opening brief, Barnes argues that the Bankruptcy Court erred in

denying his motion to stay discharge because a provision of the Bankruptcy Code

prohibits a discharge when a debtor fraudulently transfers property of the estate.

Dkt. No. 10 at 4-9. The problem with this argument is that Barnes fails to

acknowledge that the cited provision–Section 727(a)(2) of Title 11 of the U.S.


                                           4
Code–concerns discharges in Chapter 7 cases. Henry, however, received a

Chapter 13 discharge, which is subject to an entirely different statutory provision.

See 11 U.S.C. § 1328. Section 727(a)(2), in other words, is simply not helpful in

advancing Barnes’ position. If anything, Section 727(a)(2) is only harmful to

Barnes’ position, as it indicates Congress’ intent to prohibit a Chapter 7 discharge

when property of the estate is fraudulently transferred, but not to do so in a

Chapter 13 proceeding.

       Barnes next argues that the Bankruptcy Court erred in “relying on the fact

that Barnes did not appeal Kris Henry’s confirmation order….” Dkt. No. 10 at 9.

Inspection of the Bankruptcy Court’s order, however, does not reflect that the

Bankruptcy Court relied on the failure to appeal Henry’s confirmation order.

Instead, the order reflects that the Bankruptcy Court merely stated this event as

part of the procedural background. See Dkt. No. 1-2 at 3. The failure to appeal

Henry’s confirmation order simply plays no further role in the Bankruptcy Court’s

decision to deny the motion Barnes filed.4

       Barnes also argues that the Bankruptcy Court erred in discharging Henry

because Henry was required to personally guarantee an entity’s obligations to


4
 The Court notes that, with respect to this argument, Barnes appears to bring up certain issues
that are “on appeal still.” See Dkt. No. 10 at 10. To the extent Barnes attempts to raise matters
that are pending in other appeals not before the undersigned, the Court does not address them
herein.
                                                5
SHR’s bankruptcy trustee. Dkt. No. 10 at 10-11. As with many of Barnes’

arguments, no further explanation for this stream of words is provided, nor is any

effort made to explain why the foregoing results in any of the Bankruptcy Court’s

determinations, which are pertinent to these Bankruptcy Appeals, being erroneous.

This Court, therefore, spends no further time attempting to decipher the purpose of

this argument other than to note that it is rejected.

       Barnes argues that the Bankruptcy Court erred in discharging Henry because

Henry owes a debt excepted from discharge under Section 1328(a)(4). Id. at 11-

14.5 More specifically, Barnes argues that Henry owes him maintenance and cure,

which Barnes asserts Henry willfully and intentionally denied him. The

Bankruptcy Court addressed Section 1328(a)(4), however, and found that it did not

apply because Barnes had failed to file a complaint for a determination of the

dischargeability of a debt under that provision. Dkt. No. 1-2 at 9-10. With

respect to that finding, Barnes’ only argument is that the Bankruptcy Court erred

because he filed a copy of the complaint used in his admiralty proceeding. Dkt.

No. 10 at 11-12. Barnes provides no support for the proposition, though, that


5
 The Court notes that, within this argument, Barnes also appears to assert, in one short sentence,
that the Bankruptcy Court erred in finding that Section 523(a)(6) of Title 11 did not apply. See
Dkt. No. 10 at 13. As the Bankruptcy Court stated, though, Section 523(a)(6) does not apply to
Chapter 13 cases. Dkt. No. 1-2 at 9. Because Barnes provides no reason for why the
Bankruptcy Court erred in reaching this conclusion, the Court rejects any argument that Section
523(a)(6) applies here.
                                                 6
simply notifying the Bankruptcy Court of his admiralty complaint meant that

Barnes sought to determine the dischargeability of a debt under Section 1328(a)(4).

Therefore, because Barnes identifies no error in the Bankruptcy Court’s ruling in

this regard, the Court rejects this argument.6

       Barnes next raises an issue concerning the sale of a vessel and staying an

order of the Bankruptcy Court. See Dkt. No. 10 at 14-22. Barnes appears to

conclude the discussion of this issue by arguing that the Bankruptcy Court erred in

denying his motion to stay discharge and lift protective order because it prevents

him from developing his admiralty case and granting the motion would have

allowed other appeals to be resolved. Id. at 21. To the extent this argument

addresses a finding in the Bankruptcy Court’s order–something that is not perfectly

evident from the argument itself–it appears to be the Bankruptcy Court’s finding

that a discharge must be issued to a Chapter 13 debtor provided that certain

statutory requirements have been met. See Dkt. No. 1-2 at 8-9. Barnes does not

address this finding–more specifically, the statutory language upon which the


6
 The Court further notes the following with respect to this argument. First, although Barnes
asserts that the admiralty court found that the denial of maintenance and cure was intentionally
withheld, Barnes fails to cite to any part of the record from that case for the same. Second, it is
noticeable that, in making the foregoing assertion, Barnes never actually says that the admiralty
court found that Henry intentionally withheld maintenance and cure. Third, although Barnes
states that the debt in question concerns the denial of maintenance and cure, Barnes provides no
dates for when the alleged denial (or denials) took place. Arguably, therefore, debt related to
the denial of maintenance and cure may not have been discharged. This is because, as the
Bankruptcy Court explained, Henry’s discharge did not absolve him of his post-petition conduct.
                                                 7
Bankruptcy Court relied–at all in his argument. Rather, without any support in the

context of a Chapter 13 discharge, Barnes appears to ask this Court to ignore clear

statutory language and simply impose a stay because it would be the best thing for

Barnes. In light of the clear statutory language of Section 1328, this Court is

unprepared to do so. 78

       Barnes next raises an issue that, again, does not evidently appear related to

any matter that was before the Bankruptcy Court in these Bankruptcy Appeals.

More specifically, Barnes appears to ask whether he can proceed against a third-

party entity that has not filed for bankruptcy. See Dkt. No. 10 at 22-23. Because

this issue has no clear relationship to the Bankruptcy Court’s orders in these

Bankruptcy Appeals, and Barnes does not point to any specific error in the order

related to this issue, the Court declines to further address it herein.




7
  Specifically, Section 1328(a) provides that a bankruptcy court shall grant a debtor a discharge
provided that the statutory requirements have been met. Here, Barnes does not argue that any of
the statutory requirements have not been met.
8
  The Court notes that, even taking Barnes’ argument in this regard on its own terms, the Court
fails to see Barnes’ point. As the Bankruptcy Court explained, nothing in the order of discharge
protects Henry from his post-petition conduct, such as acts he may have committed with respect
to a commercial use permit. In addition, while Barnes asserts that the failure to lift a protective
stay prevents him from “develop[ing]” his admiralty case, Dkt. No. 10 at 21, that is simply not
accurate. All the protective order did was prevent Barnes from using the Bankruptcy Court as a
vehicle to avoid discovery rulings in the admiralty case. That is why the protective order says
that Barnes cannot use the bankruptcy rules to obtain discovery on any issue before the admiralty
court. In other words, to the extent Barnes wants to “develop” his admiralty case, he should go
before the assigned district court or magistrate judge for that proceeding and ask to do so.
                                                 8
      Barnes argues that the order of discharge prevents him from “contacting”

Henry even though he has pending legal disputes with him. Id. at 23. Although

Barnes does not explain how the foregoing assertion, even if true, results in any

error on the Bankruptcy Court’s part, the Court notes that the order of discharge

merely prevents Barnes from prosecuting debts that have been discharged. As this

Court has repeatedly stated herein, the Bankruptcy Court clearly told Barnes that

the order of discharge “would not protect Mr. Henry from the consequences of his

actions regarding the commercial use permit.” Dkt. No. 1-2 at 9. The order of

discharge in Henry’s bankruptcy proceeding also does not protect SHR, even if

Barnes accurately asserts that Henry is representing SHR.

      Barnes argues that the Bankruptcy Court erred in threatening sanctions

against Barnes and his counsel in the order of discharge. Dkt. No. 10 at 23. As

an initial matter, neither the order of discharge nor the order denying Barnes’

motion to stay discharge threatened Barnes or his counsel with sanctions. While

the order of discharge does state that a violation of the order may result in the

payment of damages and attorney’s fees to a debtor, this language is directed at

creditors in general, not Barnes. See Case No. 19-cv-213-DKW-RT, Dkt. No. 1-2

at 1. As for the order denying Barnes’ motion, Barnes is merely cautioned that he




                                           9
must observe the discharge injunction once it is entered. See Dkt. No. 1-2 at 11.9

While sanctions are not directly mentioned, arguably, the same can be inferred.

However, this is simply due to the conduct for which warning is being provided:

violating the discharge injunction. That is no reason for finding error in the

order. 10

       Barnes argues that the Bankruptcy Court erred in denying his request for

“vacatur of the Order under Fed.R.Civ.P. 60(b) and Fed.R.Bankr.P. 9024.” Dkt.

No. 10 at 24. It is not clear to what this assertion pertains, not least because

Barnes fails to identify the “Order” he references. Given that none of the orders in

these Bankruptcy Appeals concern a Rule 60(b) motion, however, the Court

declines to further address this argument. 11




9
 Elsewhere in his opening brief, Barnes asserts that the Bankruptcy Court threatened him with
sanctions in “Footnote 2.” Dkt. No. 10 at 25. However, footnote 2 of the Bankruptcy Court’s
order concerns the definition of the word “Boat,” not sanctions. See Dkt. No. 1-2 at 2 n.2.
10
   The Court notes that, later in his opening brief, Barnes raises further arguments regarding
sanctions the Bankruptcy Court purportedly threatened. See Dkt. No. 10 at 25-27. Again, the
orders at issue in these Bankruptcy Appeals do not threaten Barnes or his counsel with sanctions.
Therefore, to the extent Barnes is attempting to litigate matters that concern other appeals,
whether pending or resolved, this Court declines to address those matters. As for the orders at
issue in these Bankruptcy Appeals, as explained, the Bankruptcy Court either provided a general
warning to all creditors or merely cautioned Barnes not to violate the discharge injunction.
There was no legal error in the Bankruptcy Court doing so.
11
   In the next paragraph, Barnes asserts that the Bankruptcy Court erred in “suggesting” that
Henry was absolved from liability for his actions. Dkt. No. 10 at 24. Again, it is not clear to
what this assertion is referring, not least because Barnes cites to no part of the record.
Therefore, the Court declines to further address this assertion as well.
                                               10
      Barnes argues that the Bankruptcy Court erred in finding that he could not

seek revocation of Henry’s Chapter 13 plan confirmation order. Dkt. No. 10 at

27. Barnes further argues that the Bankruptcy Court erred in finding that Henry

did not procure his plan confirmation by fraud. Id. at 29. Once again, Barnes

raises issues that are not pertinent to these Bankruptcy Appeals, as no such

findings were made in any of the orders appealed. Therefore, this Court declines

to further address these arguments. Barnes also appears to assert error with

respect to the protective order, which Barnes appears to contend may have

impacted the confirmation of Henry’s Chapter 13 plan and/or the admiralty case.

Id. at 27-29. These assertions, however, are irrelevant as to whether or not the

Bankruptcy Court erred in not lifting the protective order to allow Barnes to

conduct discovery of Henry’s post-petition activities, which is the matter at issue in

these Bankruptcy Appeals. See Dkt. No. 1-2 at 10. As the Bankruptcy Court

stated in that regard, the protective order does not prohibit Barnes from conducting

discovery with respect to Henry’s post-petition activities.

      Barnes argues that the Bankruptcy Court erred in denying his motion to stay

discharge for lack of evidence. Dkt. No. 10 at 29-30. However, this is, yet again,

an inaccurate description of the Bankruptcy Court’s order, as nowhere therein did

the Bankruptcy Court deny relief due to a lack of evidence. Rather, the


                                          11
Bankruptcy Court denied relief because Barnes was legally not entitled to the relief

he sought.

       Barnes argues that the Bankruptcy Court erred with respect to findings

related to the protective order. See id. at 30-31. None of these arguments appear

related to the Bankruptcy Court’s determination not to lift the protective order,

rather they appear related to the underlying determination to grant Henry a

protective order. Because that underlying issue is not before this Court in these

Bankruptcy Appeals, the Court will not further address this argument other than to

reiterate that, if Barnes wanted to conduct discovery in the admiralty case, he

should have so moved in that case. In the protective order, the Bankruptcy Court

merely said that Barnes could not use the bankruptcy discovery process to re-open

discovery related to the admiralty case. This was entirely proper. 12

       Barnes next brings up yet another issue that is not before the Court in these

Bankruptcy Appeals. More specifically, Barnes appears to contend that an issue

regarding “piercing the corporate veil” has not been tried in his admiralty case due




12
  To the extent any of the arguments are related to the decision not to lift the protective order, the
Court similarly reiterates that, contrary to Barnes’ assertion, the Bankruptcy Court did not
“usurp[]” the admiralty court by declining to authorize discovery related to any issue before the
admiralty court. See Dkt. No. 10 at 32. Put simply, if Barnes wanted to re-open discovery in
the admiralty case, he should have so moved in the admiralty case. To the extent Barnes did
not, or to the extent Barnes is unhappy with discovery rulings by the admiralty court, that is a
matter for the admiralty case, not the bankruptcy cases.
                                                  12
to rulings by the Bankruptcy Court. See id. at 33-34. None of the arguments

related to the foregoing issue have any relationship to issues relevant to these

Bankruptcy Appeals. Therefore, the Court does not further address Barnes’

arguments in this regard.13

       Barnes argues that the Bankruptcy Court erred in granting Henry a discharge

because Henry caused injury to Barnes while Henry was driving a motor vehicle

with a suspended license. Id. at 34-35. This argument appears related to the

Bankruptcy Court’s finding that Section 523(a)(9) of Title 11 did not apply

because there was no evidence that Henry was intoxicated at the time Barnes was

injured. See Dkt. No. 1-2 at 10. Barnes’ arguments in this regard appear to

represent a thorough misunderstanding of precisely what the Bankruptcy Court

found in this regard and also of bankruptcy law. Contrary to Barnes’ apparent

arguments, the Bankruptcy Court did not make any findings under State law, nor

did the Bankruptcy Court find that Barnes may or may not have been entitled to

relief under State law for the injuries he suffered. Rather, the Bankruptcy Court

interpreted bankruptcy law–Section 523(a)(9)–and found that bankruptcy law did

not provide for an exception from the discharge under the circumstances of this


13
 Notably, Barnes appears to assert that he is entitled to a “modified scheduling order” in his
admiralty case. See Dkt. No. 10 at 33. So it is clear, Barnes cannot use these, or any,
Bankruptcy Appeals to obtain a modified scheduling order in his admiralty case. Instead,
Barnes must move the admiralty court for relief in his admiralty case.
                                                13
case. Barnes makes no attempt to challenge those findings. Nor could he, given

that the language of Section 523(a)(9) clearly does not apply here in light of the

facts presented.

      Barnes argues that the Bankruptcy Court erred in “relieving Henry from the

consequences of a material and possibly criminal violation of the automatic stay.”

Dkt. No. 10 at 35. It appears that this argument relates to Henry’s alleged conduct

with respect to a commercial use permit. See id. at 35-36. Once again, however,

Barnes entirely ignores what it is the Bankruptcy Court stated in its relevant order.

Rather than “relieving” Henry from the consequences of his actions, the

Bankruptcy Court explicitly stated that “the discharge would not protect Mr. Henry

from the consequences of his actions regarding the commercial use permit.” Dkt.

No. 1-2 at 9. As such, the Court suggests that Barnes read the actual words of the

Bankruptcy Court’s orders in the future before filing appeals containing arguments

such as this.

      Barnes argues that the Bankruptcy Court erred in denying him the ability to

conduct “current” discovery against Henry and one of Henry’s businesses. Dkt.

No. 10 at 36. To the extent this is a continuation of Barnes’ many other misplaced

arguments regarding discovery, the Court observes that it is far from clear

precisely what discovery to which Barnes refers. If Barnes is referring to any and


                                          14
all discovery against Henry and his business entities that did not file for

bankruptcy, the Bankruptcy Court clearly did not prohibit such discovery. 14

       Barnes argues that the Bankruptcy Court erred in not sanctioning Henry for

allegedly false statements Henry made to the State of Hawai‘i. Dkt. No. 10 at 36-

37. Yet again, though, this is not a matter relevant to these Bankruptcy Appeals,

as it has nothing to do with whether Barnes’ motion to stay discharge and lift

protective order should have been granted or denied or whether Henry should have

received a discharge. 1516

       Finally, Barnes argues that the Bankruptcy Court erred in finding that

Henry’s conduct did not injure SHR’s bankruptcy estate and creditors. Id. at 37-

38. As an initial matter, the Bankruptcy Court did not find that SHR was

uninjured by Henry’s conduct. Instead, the Bankruptcy Court noted that there

may be a “serious question” whether Henry’s conduct harmed SHR’s bankruptcy

estate. Dkt. No. 1-2 at 8 n.22. The foregoing question is not a finding of the


14
   In addition, as the Bankruptcy Court explained, to the extent Barnes wishes to conduct
“current” discovery of Henry and his business entities, Barnes should seek to do so through his
admiralty case. See Dkt. No. 1-2 at 11.
15
   Notably, it is not even clear whether the matter of sanctioning Henry was before the
Bankruptcy Court in the orders pertinent to these Bankruptcy Appeals.
16
   The Court notes that Barnes spends the entirety of his reply brief explaining why this Court
should consider matters that he acknowledges are “beyond the [four] corner[s]” of the orders
relevant to these Bankruptcy Appeals. See Dkt. No. 15 at 2. Not one of those reasons justifies
this Court expanding the scope of these Bankruptcy Appeals. The Court further notes that, in
his reply brief, Barnes appears to contend that this Court should review rulings of the admiralty
court. See id. at 8, 11. No authority to do so is offered, and any such request is thus rejected.
                                                15
Bankruptcy Court. In addition, the Court observes, once again, that Henry’s

conduct in this regard is post-petition conduct. As the Bankruptcy Court

explained, Henry’s bankruptcy discharge does not protect him from the

consequences of his post-petition activities. Therefore, to the extent Henry’s post-

petition conduct has resulted in the loss of an asset belonging to SHR, and, as

Barnes asserts, that lost asset has “tremendous value,” then, assuming that the law

otherwise allows it, Barnes may pursue his legal rights related thereto.

IV.   Conclusion

      For the reasons set forth herein, the orders of the Bankruptcy Court relevant

to these Bankruptcy Appeals are AFFIRMED. Specifically, the Court AFFIRMS

the Bankruptcy Court’s (1) Order Denying Barnes’ Motion to Stay Discharge and

Lift Protective Order in Case No. 14-1475, (2) Order of Discharge in Case No. 14-

1475, and (3) Order Denying Barnes’ Motion to Stay Discharge and Lift Protective

Order in Case No. 14-1520.

      IT IS SO ORDERED.

      Dated: December 23, 2019 at Honolulu, Hawai‘i.




                                          16
